Third District Court of Appeal
                               State of Florida

                            Opinion filed July 13, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-2850
                           Lower Tribunal No. 15-240
                              ________________


                             Vernon D. Begley,
                                    Appellant,

                                        vs.

                Florida Department of Corrections, etc.,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marisa Tinkler-
Mendez, Judge.

     Vernon D. Begley, in proper person.

     Barbara Debelius, Assistant General Counsel (Tallahassee), for appellee.


Before SUAREZ, C.J., and WELLS and SHEPHERD, JJ.

     PER CURIAM.

     This is an untimely appeal from an order rendered January 22, 2015. The

Court dismisses this appeal sua sponte for lack of jurisdiction, but without
prejudice to the defendant filing a proper petition seeking medical treatment

pursuant to 42 United States Code section 1983 or conditional medical release

under section 947.149, Florida Statutes. See Davis v. Bay County Jail, 155 So. 3d
1173 (Fla 1st DCA 2014); McAlhany v. State, 718 So. 2d 840 (Fla. 1998); Bennett

v. State, 699 So. 2d 840 (Fla. 3d DCA 1997). We express no opinion on the merits

of any such petition.




                                       2